Citation Nr: 1034544	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for a bilateral hand 
disability. 

3.  Entitlement to service connection for a breathing disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from October 1989 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  By that rating action, the RO, in part, denied service 
connection for bipolar, bilateral hand and breathing disorders.  
The Veteran appealed the RO's June 2004 rating action to the 
Board. 

The Veteran initially claimed service connection for a nervous 
condition/psychiatric disorder.  The medical evidence of record 
shows that he has also been diagnosed with PTSD.  (See March 2009 
VA psychiatric examination report).  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim for 
service connection for a nervous condition/psychiatric disorder 
is most appropriately adjudicated as a single issue and it has 
been framed as that listed on the title page.

In November 2008, the Veteran failed to appear at a hearing 
before a Veterans Law Judge scheduled at the Huntington, West 
Virginia RO.  Not having received a request for postponement and 
pursuant to 38 C.F.R. § 20.704(d) (2009), the Board will proceed 
with its adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  Id. 

In January 2009, the Board remanded the instant service 
connection claims on appeal to the RO for additional development.  
The case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds it must again remand the claims for appropriate 
the issuance of a Supplemental Statement of the Case (SSOC) that 
includes consideration of VA psychiatric and orthopedic 
examination reports, dated in March 2009.  See 38 C.F.R. § 19.31 
(2009).  Accordingly, further appellate consideration will be 
deferred and this case remanded to the AMC/RO for action as 
described in the directives outlined in the indented paragraphs 
below.

The Board has not reviewed the development of the claims 
accomplished subsequent to its January 2009 remand.  However, 
because the claims remain pending, the RO/AMC must review all of 
the evidence of record, and ensure that it complies with the 
Board's January 2009 remand directives, as well as all other law 
which may be applicable to this matter.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. The RO/AMC must ensure that all directed 
factual and medical development as noted 
above, under the Board's January 2009 
remand and as otherwise appropriate is 
completed. In the event that the requested 
reports do not contain sufficient detail, 
the RO/AMC must take any appropriate action 
by return of the report(s) to the 
examiner(s) for corrective action.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report are incomplete, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).

2. The RO/AMC must readjudicate the service 
connection issues on appeal.  If any 
benefit sought remains denied, the Veteran 
and his representative must be provided an 
SSOC that includes consideration of all 
relevant evidence received since issuance 
of the June 2006 SSOC and an appropriate 
period of time for response.

Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order.  No action is required 
of the Veteran until he is otherwise 
notified by the RO.  By this action, the 
Board intimates no opinion, legal or 
factual, as to any ultimate disposition 
warranted in this case.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)














These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





 Department of Veterans Affairs


